Title: From Thomas Jefferson to Daniel Carroll, 11 February 1802
From: Jefferson, Thomas
To: Carroll, Daniel


          
            Sir
            Washington Feb. 11. 1802.
          
          Immediately on the reciept of your letter on the subject of mrs Fenwick’s case, I referred it, with the papers accompanying it, to the Commissioners. their answer, with the same papers, is now inclosed. you will observe they do not consider a question on the demolition or removal of a house, as decided by their first proceedings on the subject; nor until they give the final order for it: and that the house having never in fact been demolished or removed, it’s demolition or removal is not to be paid for. my course of proceeding with the board of Commissioners has been as if we were two houses of legislation. where both concur affirmatively the thing is to be done. where either disagrees, nothing can be done. the board having negatived this proposition, it would have been useless for me to enter into the consideration of it, or to make up any opinion on the subject. Accept assurances of my esteem & respect.
          
            Th: Jefferson
          
        